Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156970                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  CITY OF POTTERVILLE,
            Plaintiff-Appellant,
                                                                    SC: 156970
  v                                                                 COA: 333221
                                                                    Eaton CC: 15-001474-CK
  COUNTY OF EATON, EATON COUNTY
  CENTRAL DISPATCH, POTTERVILLE
  PUBLIC SCHOOLS, and TOWNSHIP OF
  BENTON,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 7, 2018
                                                                               Clerk